As filed with the Securities and Exchange Commission on April 8, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-14862 BRASKEM S.A. (Exact Name of Registrant as Specified in its Charter) N/A The Federative Republic of Brazil (Translation of Registrant’s Name into English) (Jurisdiction of Incorporation or Organization) Av. das Nações Unidas, 8,501 São Paulo, SP—CEP 05425-070 Brazil (Address of Principal Executive Offices) Marcela Aparecida Drehmer Andrade Braskem S.A. Av. das Nações Unidas, 8,501 São Paulo, SP—CEP 05425-070 Brazil Telephone: + (55 11) 3576-9000 Fax: + (55 11) 3576-9532 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on which Registered Preferred Shares, Class A, without par value per share, each represented by American Depositary Receipts New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None The total number of issued shares of each class of stock of Braskem S.A. as of December 31, 2012 was: 451,688,652 Common Shares, without par value 345,002,878 Preferred Shares, Class A, without par value 593,818 Preferred Shares, Class B, without par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes x No ¨ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934.Yes ¨ No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP  International Financial Reporting Standards as issued by the International Accounting Standards Board x Other ¨ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. ¨ Item17 ¨ Item18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes ¨ No x TABLE OF CONTENTS Page PRESENTATION OF FINANCIAL AND OTHER INFORMATION ii CAUTIONARY STATEMENT WITH RESPECT TO FORWARD-LOOKING STATEMENTS iv PART I Item 1. Identity of Directors, Senior Management and Advisors 1 Item 2. Offer Statistics and Expected Timetable 1 Item 3. Key Information 1 Item 4. Information on the Company 19 Item 4A. Unresolved Staff Comments 72 Item 5. Operating and Financial Review and Prospects 73 Item 6. Directors, Senior Management and Employees Item 7. Major Shareholders and Related Party Transactions Item 8. Financial Information Item 9. The Offer and Listing Item 10. Additional Information Item 11. Quantitative and Qualitative Disclosures About Market Risk Item 12. Description of Securities Other than Equity Securities PART II Item 13. Defaults, Dividend Arrearages and Delinquencies Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds Item 15. Controls and Procedures Item 16A. Audit Committee Financial Expert Item 16B. Code of Ethics Item 16C. Principal Accountant Fees and Services Item 16D. Exemptions From the Listing Standards for Audit Committees Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchases Item 16F. Change in Registrant’s Certifying Accountant Item 16G. Corporate Governance Item 16H. Mine Safety Disclosure PART III Item 17. Financial Statements Item 18. Financial Statements Item 19. Exhibits SIGNATURES i TABLE OF CONTENTS PRESENTATION OF FINANCIAL AND OTHER INFORMATION All references herein to the “ real ,” “ reais ” or “R$” are to the Brazilian real , the official currency of Brazil. All references to “U.S. dollars,” “dollars” or “US$” are to U.S. dollars, the official currency ofthe United States. All references herein (1) to “we,” “us” or “our company” are references to Braskem S.A., its consolidated subsidiaries and jointly controlled entities, and (2) to “Braskem” are references solely to Braskem S.A. All references herein to “Braskem Europe” mean Braskem Europe GmbH and its consolidated subsidiaries, including Braskem America, Inc., or Braskem America. On April 3, 2012, the exchange rate for reais into U.S. dollars was R$ 2.0239 to US$1.00, based on the selling rate as reported by the Central Bank of Brazil ( Banco Central do Brasil ), or the Central Bank. The selling rate was R$2.0435 to US$1.00 on December 31, 2012, R$1.876 to US$1.00 on December 31, 2011 and R$1.666 to US$1.00 on December 31, 2010, in each case, as reported by the Central Bank. The real /U.S. dollar exchange rate fluctuates widely, and the selling rate on April 3, 2013 may not be indicative of future exchange rates. See “Item 3. Key Information—Exchange Rates” for information regarding exchange rates for the real since January 1, 2008. Solely for the convenience of the reader, we have translated some amounts included in “Item 3. Key Information—Selected Financial Information” and elsewhere in this annual report from reais into U.S. dollars using the selling rate as reported by the Central Bank as of December 31, 2012 of R$2.0435 to US$1.00. These translations should not be considered representations that any such amounts have been, could have been or could be converted into U.S. dollars at that or at any other exchange rate. Such translations should not be construed as representations that the real amounts represent or have been or could be converted into U.S. dollars as of that or any other date. Financial Statements Braskem Financial Statements We maintain our books and records in reais. Our consolidated financial statements as of December 31, 2012 and 2011 and for the three years ended December 31, 2012 have been audited, as stated in the report appearing herein, and are included in this annual report. We have prepared our consolidated financial statements included in this annual report in accordance with International Financial Reporting Standards, as issued by the International Accounting Standards Board, or IFRS. Market Share and Other Information We make statements in this annual report about our market share in the petrochemical industry in Brazil and our production capacity relative to that of other petrochemical producers in Brazil, Latin America, the United States and the world. We have made these statements on the basis of information obtained from third-party sources that we believe are reliable. We have calculated our Brazilian market share with respect to specific products by dividing our domestic net sales volumes of these products by the total Brazilian domestic consumption of these products as estimated by the Brazilian Chemical Industry Association ( Associação Brasileira da Indústria Química ), or ABIQUIM. We derive information regarding the production capacity of other companies in the Brazilian petrochemical industry and the estimated total Brazilian domestic consumption of petrochemical products principally from reports published by ABIQUIM. We derive information regarding the production capacity of other companies in the global petrochemical industry, the United States petrochemical industry and the Latin American petrochemical industry, international market prices for petrochemicals products and per capita consumption in certain geographic regions, principally from reports published by IHS, Inc., or IHS. We derive information regarding the size of the chemical distribution industry and our market share in this industry principally from reports published by the Brazilian Chemical and Petrochemical Distributors Association ( Associação Brasileira dos Distribuidores de Produtos Químicos e Petroquímicos ). We derive information relating to Brazilian imports and exports from the System for Analyzing International Trade ( Sistema de Análise das Informações de Comércio Exterior ), or ALICE-Web, produced by the Brazilian Secretary of International Trade ( Secretaria de Comércio Exterior ) and the Brazilian Secretary of Development, Industry and Trade ( Ministério do Desenvolvimento, Indústria e Comércio Exterior ). ii TABLE OF CONTENTS We have no reason to believe that any of this information is inaccurate in any material respect. However, we have not independently verified the production capacity, market share, market size or similar data provided by third parties or derived from industry or general publications. We provide information regarding domestic apparent consumption of some of our products, based on information available from the Brazilian government, Institute of Applied Economic Research ( Instituto de Pesquisa Econômica Aplicada ), or IPEA, and ABIQUIM. Domestic apparent consumption is equal to domestic production plus imports minus exports. Domestic apparent consumption for any period may differ from actual consumption because this measure does not give effect to variations of inventory levels in the petrochemical supply chain. Production Capacity and Sales Volume As used in this annual report: · “production capacity” means the annual projected capacity for a particular facility, calculated based upon operations for 24 hours each day of a year and deducting scheduled downtime for regular maintenance; and · “ton” means a metric ton, which is equal to 1,000 kilograms or 2,204.62 pounds. Rounding We have made rounding adjustments to some of the amounts included in this annual report. As a result, numerical figures shown as totals in some tables may not be arithmetic aggregations of the amounts that precede them. iii TABLE OF CONTENTS CAUTIONARY STATEMENT WITH RESPECT TO FORWARD-LOOKING STATEMENTS This annual report contains forward-looking statements. Some of the matters discussed concerning our business operations and financial performance include forward-looking statements within the meaning of the U.S. Securities Act of 1933, as amended, or the Securities Act, or the U.S. Securities Exchange Act of 1934, as amended, or the Exchange Act. Statements that are predictive in nature, that depend upon or refer to future events or conditions or that include words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates” and similar expressions are forward-looking statements. Although we believe that these forward-looking statements are based upon reasonable assumptions, these statements are subject to several risks and uncertainties and are made in light of information currently available to us. Our forward-looking statements may be influenced by numerous factors, including the following: · general economic, political and business conditions in our company’s markets, both in Brazil and abroad, including demand and prices for petrochemical products; · interest rate fluctuations, inflation and exchange rate movements of the real in relation to the U.S. dollar; · the cyclical nature of the global petrochemical industry; · competition in the Brazilian and global petrochemical industries; · prices of naphtha, natural gas, propylene and other raw materials; · actions taken by our major shareholders; · our ability to implement our financing strategy and to obtain financing on satisfactory terms; · our progress in integrating the operations of companies or assets that we may acquire in the future, so as to achieve the anticipated benefits of these acquisitions; · changes in laws and regulations, including, among others, laws and regulations affecting tax and environmental matters and import tariffs in other markets in which we operate or to which we export our products; · future changes in Brazilian policy and related actions undertaken by the Brazilian government; · a continuation of the current worldwide economic downturn or deterioration in the Brazilian and world economies; · decisions rendered in major pending or future tax, labor and other legal proceedings; and · other factors identified or discussed under “Item 3. Key Information—Risk Factors.” Our forward-looking statements are not guarantees of future performance, and our actual results or other developments may differ materially from the expectations expressed in the forward-looking statements. As for forward-looking statements that relate to future financial results and other projections, actual results will be different due to the inherent uncertainty of estimates, forecasts and projections. Because of these uncertainties, potential investors should not rely on these forward-looking statements. Forward-looking statements speak only as of the date they are made, and we do not undertake any obligation to update them in light of new information or future developments or to release publicly any revisions to these statements in order to reflect later events or circumstances or to reflect the occurrence of unanticipated events. iv TABLE OF CONTENTS PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION Selected Financial and Other Information The following selected information should be read in conjunction with “Presentation of Financial and Other Information,” “Item 5. Operating and Financial Review and Prospects” and our audited consolidated financial statements and the related notes thereto, which are included in this annual report. The selected financial data as of December 31, 2012 and 2011 and for the three years ended December 31, 2012 have been derived from our audited consolidated financial statements, prepared in accordance with IFRS, and included in this annual report. The selected financial data as of December 31, 2010 and 2009 and for the year ended December 31, 2009 have been derived from our audited consolidated financial statements, prepared in accordance with IFRS, which are not included in this annual report. The consolidated financial statements as of and for the years ended December 31, 2010 and 2009 were our first annual consolidated financial statements to be prepared in accordance with IFRS. Therefore, we are only presenting information related to the years ended December 31, 2012, 2011, 2010 and 2009. We have included information with respect to the dividends and/or interest attributable to shareholders’ equity paid to holders of our common shares and preferred shares since January 1, 2008 in reais and in U.S. dollars translated from reais at the commercial market selling rate in effect as of the payment date under the caption “Item 8. Financial Information—Dividends and Dividend Policy—Payment of Dividends.” We prepare individual financial statements in accordance with Brazilian GAAP for certain purposes, including for the calculation of dividends. For the Year Ended December 31, (in millions of US$, except per share data and as indicated) (in millions of reais , except per share data and as indicated) Statement of Operations Data: Net sales revenue US$17,378.7 R$35,513.4 R$32,497.1 R$25,025.7 R$16,136.1 Cost of products sold Gross profit Income (expenses): Selling Distribution General and administrative Research and development Results from equity investments Results from business combinations — — Other operating income (expenses), net Operating profit 1 TABLE OF CONTENTS Financial results: Financial expenses Financial income Profit (loss) before income tax and social contribution Income tax and social contribution Profit (loss) from continuing operations Results from discontinued operations Profit (loss) US$(361.3) R$(738.3) R$(488.2) R$1,889.5 R$398.5 Net income attributable to shareholders of the company US$(357.8) R$1,895.3 R$398.5 Net income attributable to non-controlling interest — Earnings (loss) per share: Basic: Common shares Preferred class “A” shares ADS Diluted: Common shares Preferred class “A” shares ADS (1) Translated for convenience only using the selling rate as reported by the Central Bank as of December 31, 2012 for reais into U.S. dollars of R$2.0435US$1.00. (2) The financial information for 2011 and 2010, presented for comparison purposes against 2012, was restated to reflect the impacts of the discontinued operations of Cetrel S.A., Distribuidora de Água Camaçari (formerly Braskem Distribuidora S.A., or Braskem Distribuidora), IQ Soluções & Química S.A., which we refer to as QuantiQ, and IQAG Armazéns Gerais Ltda., or IQAG. (3) Includes Braskem America as from April 1, 2010, Quattor Participações S.A., or Quattor (whose name was subsequently changed to Braskem Qpar S.A., or Braskem Qpar), and the subsidiaries, Unipar Comercial e Distribuidora S.A., or Unipar Comercial, and Polibutenos S.A. Indústrias Químicas, or Polibutenos, as from May 1, 2010. (4) The financial information for 2009 has not been restated to reflect the impacts of the discontinued operations described above in footnote 2 because such impacts did not have a material effect in 2009. At and For the Year Ended December 31, (in millions of US$, except as indicated) (in millions of reais , except as indicated) Balance Sheet Data: Cash, cash equivalents and available-for-sale investments US$1,608.8 R$2,986.8 R$2,624.3 R$2,945.0 Short-term trade accounts receivable Inventories Property, plant and equipment, net Total assets Short-term borrowings (including current portion of long-term borrowings) Short-term debentures (including current portion of debentures) — — — Long-term borrowings Long-term debentures — — — Share capital Shareholders’ equity (including non-controlling interest) 2 TABLE OF CONTENTS At and For the Year Ended December 31, (in millions of US$, except as indicated) (in millions of reais , except as indicated) Other Financial and Operating Information: Cash Flow Information: Net cash provided by (used in): Operating activities US$1,258.5 R$2,571.8 R$2,777.5 R$2,720.4 R$598.7 Investing activities Financing activities Other Information: Capital expenditures: Property, plant and equipment US$1,366.7 R$2,792.9 R$2,252.5 R$1,689.0 R$811.7 Investments in other companies — — Domestic Sales Volume Data (in thousands of tons) (3): Ethylene Propylene Polyethylene Polypropylene Polyvinyl chloride (PVC) (1) Translated for convenience only using the selling rate as reported by the Central Bank as of December 31, 2012 for reais into U.S. dollars of R$2.0435US$1.00. (2) Includes Braskem America as from April 1, 2010, Quattor and the subsidiaries, Unipar Comercial and Polibutenos as from May 1, 2010. (3) Including intra-company sales within our company. Intra-company sales of ethylene totaled approximately 2,805,500 in 2012, 2,606,100 in 2011, 2,511,500 tons in 2010 and approximately 1,928,300 tons in 2009. Intra-company sales of propylene totaled approximately 950,000 in 2012, 905,400 in 2011, approximately 926,300 tons in 2010 and approximately 628,800 tons in 2009. Exchange Rates The Brazilian foreign exchange system allows the purchase and sale of foreign currency and the international transfer of reais by any person or legal entity, regardless of the amount, subject to certain regulatory procedures. Since 1999, the Central Bank has allowed the U.S. dollar- real exchange rate to float freely, and, since then, the U.S. dollar- real exchange rate has fluctuated considerably. In the past, the Central Bank has intervened occasionally to control unstable movements in foreign exchange rates. We cannot predict whether the Central Bank or the Brazilian government will continue to permit the real to float freely or will intervene in the exchange rate market through the return of a currency band system or otherwise. The real may depreciate or appreciate against the U.S. dollar substantially. Furthermore, Brazilian law provides that, whenever there is a serious imbalance in Brazil’s balance of payments or there are serious reasons to foresee a serious imbalance, temporary restrictions may be imposed on remittances of foreign capital abroad. We cannot assure you that such measures will not be taken by the Brazilian government in the future. See “—Risk Factors—Risks Relating to Brazil—Brazilian government exchange control policies could increase the cost of servicing our foreign currency-denominated debt, adversely affect our ability to make payments under our foreign currency-denominated debt obligations and impair our liquidity” and “—Risk Factors—Risks Relating to Our Class A Preferred Shares and the ADSs—Exchange controls and restrictions on remittances abroad may adversely affect holders of the ADSs and the underlying class A preferred shares.” 3 TABLE OF CONTENTS The following table shows the selling rate for U.S. dollars for the periods and dates indicated. The information in the “Average” column represents the average of the exchange rates on the last day of each month during the periods presented. Reais per U.S. Dollars Year High Low Average Period End Reais per U.S. Dollars Month High Low October 2012 November 2012 December 2012 January 2013 February 2013 March 2013 April 2013 (through April 3) Source: Central Bank Risk Factors Risks Relating to Our Company and the Petrochemical Industry The cyclical nature of the petrochemical industry may reduce our net sales revenue and gross margin. The petrochemical industry, including the markets in which we compete, is cyclical and sensitive to changes in global supply and demand. This cyclicality may reduce our net sales revenue and gross margin, including as follows: · downturns in general business and economic activity may cause demand for our products to decline; · when global demand falls, we may face competitive pressures to lower our prices; and · if we decide to expand our plants or construct new plants, we may do so based on an estimate of future demand that never materializes or materializes at levels lower than we predicted. Historically, the international petrochemical markets have experienced alternating periods of limited supply, which have caused prices and profit margins to increase, followed by expansion of production capacity, which has resulted in oversupply and reduced prices and profit margins. Prices in the Brazilian petrochemical industry follow the global petrochemical industry, and we establish the prices for the products we sell in Brazil with reference to international market prices. Our net sales revenue and gross margin are increasingly linked to global industry conditions that we cannot control, as global and Brazilian demand for petrochemicals is strongly correlated with economic growth. A variety of petrochemical companies have announced plans to build additional ethylene production capacity, primarily in Asia, the Middle East and North America. According to IHS, 34.3 million tons of annual ethylene capacity is scheduled to be commissioned between 2013 and 2017. 4 TABLE OF CONTENTS Based on historical growth of demand for polyethylene, polypropylene and polyvinyl chloride, or PVC, we believe that the additional capacity introduced in the market in 2012 and 2011 and expected to be introduced in the market during the next several years will be absorbed by the market in the medium-term. However, in the short term, we expect that the production generated by this increase in capacity may lead to continued pressure on prices in the international markets and an increase in competition from imports in the Brazilian markets, which could adversely affect our net sales revenues, gross margins and overall results of operations. Global macroeconomic factors have had, and may continue to have, adverse effects on the margins that we realize on our products. Our results of operations may be materially affected by adverse conditions in the financial markets and depressed economic conditions generally. Economic downturns in geographic areas in which we sell our products may substantially reduce demand for our products and result in decreased sales volumes. Recessionary environments adversely affect our business because demand for our products is reduced. The global economic volatility since September 2008 had a negative effect on economic growth in Brazil and has had, and may continue to have, a negative effect on economic growth in the countries to which we export our products. Europe’s sovereign debt crisis adversely impacted the global financial system in the second half of 2011, leading to slowing demand for petrochemicals. In 2012, the Brazilian economy slowed and registered GDP growth of 0.9% as compared to 2.7% in 2011 and 7.5% in 2010. Partly because of these factors, global demand for thermoplastic resins increased by only 1.7% in 2012, while demand for thermoplastic resins in Brazil grew by only 1.9% in 2012. Although the United States has shown signs of improvement, the pace of economic recovery there and in Europe remains uncertain. In addition, political instability in the Middle East, sanctions and other actions relating to Iran, or similar events that may occur in the future may lead to unpredictable effects on the global economy or the economies of the affected regions. Our ability to export to other countries is a function of the level of economic growth in these countries and other economic conditions, including prevailing inflation and interest rates. We believe that continued slow growth in the global economy, coupled with the increase in global capacity in the petrochemical industry, may lead to reduced profitability of the global petrochemical industry, and consequently reduced margins for our products. In addition, disruptions in the global balance between supply and demand may impair our ability to export our products in response to a decline in domestic demand for these products. Prolonged volatility in economic activity in our key export markets could continue to reduce demand for some of our products and lead to increased margin pressure by importers into Brazil, which would adversely affect our results of operations. We face competition from producers of polyethylene, polypropylene, PVC and other petrochemical products. We face competition in Brazil from foreign producers of polyethylene, polypropylene, PVC and other petrochemical products. Our U.S. operations face competition in the United States from other U.S. producers of polypropylene. Our German operations face competition in Europe and the other export markets that it serves from European and other foreign producers of polypropylene. We generally set the prices for our second generation products sold in Brazil with reference to the prices charged for these products by foreign producers in international markets and set the prices for polypropylene sold in the United States with reference to industry indices or based on negotiations with its customers. We generally set the prices for our second generation products exported from Brazil based on international spot market prices. As a result of the announced commissioning of new ethylene capacity, particularly in the Middle East and in China, coupled with the increased competitiveness of gas-based ethylene producers in United States as a result of their relatively lower raw material costs, we anticipate that we may experience increasing competition from other producers of second generation products, both in Brazil and in foreign markets in which we sell these products. In addition, the appreciation of the real against the U.S. dollar , as has occurred during recent periods, increases the competitiveness of prices of imported products in reais, which has increased the competition in Brazil from other producers of second generation products. Some of our foreign competitors are substantially larger and have greater financial, manufacturing, technological and marketing resources than our company. 5 TABLE OF CONTENTS Higher raw materials costs would increase our cost of sales and services rendered and may reduce our gross margin and negatively affect our overall financial performance. Naphtha
